Case 1:18-cr-00337-WFK Document 285 Filed 11/02/20 Page 1 of 8 PageID #: 2486




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
UNITED STATES OF AMERICA,                                      :
                                                               :
                  v.                                           : MEMORANDUM & ORDER
                                                               : 18-CR-337-6 (WFK)
JOSEPH RIZZO,                                                  :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge: On March 15, 2019, Joseph Rizzo
(“Defendant”) pled guilty to Count Twenty of the Superseding Indictment. The Court now
sentences him and provides a complete statement of reasons pursuant to 18 U.S.C. § 3553(c)(2) of
those factors set forth by Congress and contained in 18 U.S.C. § 3553(a). For the reasons discussed
below, Defendant is hereby sentenced to two years of probation with special conditions and a $100
mandatory special assessment.

                                        BACKGROUND

       On July 11, 2018, Defendant was arraigned on a complaint. ECF No. 5. Defendant was

released the same day on a bond mandating home detention. ECF No. 12. On August 1, 2018,

the Government filed a thirty-four-count Superseding Indictment. Superseding Indictment, ECF

No. 48. On March 15, 2019, Defendant pled guilty, pursuant to a plea agreement, to Count

Twenty of the Superseding Indictment, conspiracy to commit stalking in violation of 18 U.S.C. §

371. ECF Nos. 151, 152 (“Plea Agreement”).

       The Court hereby sentences Defendant and sets forth its reasons for Defendant’s sentence

using the rubric of the 18 U.S.C. § 3553(a) factors pursuant to 18 U.S.C. § 3553(c)(2).

                                         DISCUSSION

       Legal Standard

       18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case. The

“starting point and the initial benchmark” in evaluating a criminal sentence is the Guidelines

sentencing range. Gall v. United States, 552 U.S. 38, 49 (2007). If and when a district court

chooses to impose a sentence outside of the Sentencing Guidelines range, the court “shall state in
Case 1:18-cr-00337-WFK Document 285 Filed 11/02/20 Page 2 of 8 PageID #: 2487




open court the reasons for its imposition of the particular sentence, and . . . the specific reason for

the imposition of a sentence different from that described” in the Guidelines. 18 U.S.C.

§ 3553(c)(2). The court must also “state[] with specificity” its reasons for so departing or

varying “in a statement of reasons form.” Id.

       “The sentencing court’s written statement of reasons shall be a simple, fact-specific

statement explaining why the guidelines range did not account for a specific factor or factors

under § 3553(a).” United States v. Davis, 08-CR-0332, 2010 WL 1221709, at *1 (E.D.N.Y.

Mar. 29, 2010) (Weinstein, J.). Section 3553(a) provides a set of seven factors for the Court to

consider in determining what sentence to impose on a criminal defendant. The Court addresses

each in turn.

       Analysis

       A. The Nature and Circumstances of the Offense and the History and
          Characteristics of the Defendant

       The first § 3553(a) factor requires the Court to evaluate “the nature and circumstances of

the offense and the history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1).

       Defendant was born on February 29, 1968 in Brooklyn, New York, to the marital union

of Luigi Rizzo and Teresa Rizzo, nee Grillo. Presentence Investigation Report ¶ 134, ECF No.

185 (“PSR”). Defendant’s parents divorced in approximately 1994. Id. They are aware of

Defendant’s current conviction and remain supportive. Id. Defendant has three brothers. Id. ¶

135. Nick Rizzo is a maintenance worker and resides in Staten Island; Louis Rizzo works for the

Metropolitan Transit Authority and resides in Brooklyn; Anthony Rizzo is a maintenance worker

and resides in Brooklyn. Id. Defendant has one sister, Marianna Rizzo, who suffers from

schizophrenia and behavioral disorders and resides with her mother and Defendant. Id. All of

Defendant’s siblings are aware of his current prosecution and remain supportive. Id. Nicholas


                                                  2
Case 1:18-cr-00337-WFK Document 285 Filed 11/02/20 Page 3 of 8 PageID #: 2488




Rizzo describes Defendant as a “great father and loyal friend” who made a terrible mistake. Id. ¶

136.

       Defendant married Marie Rizzo, nee Nazzaro, on September 19, 2004. Id. ¶ 138. The

couple separated in approximately 2011. Id. Defendant advised they are still married and have

two children age thirteen and fifteen who reside with their mother. Id. Marie Rizzo resides in

Staten Island, suffers from kidney and heart disease, and is unemployed. Id. She relies on

Supplemental Security Income for support. Id. Defendant stated he provides his wife with $600

a month in financial assistance. Id.

       Defendant is not currently in a relationship. Id. ¶ 139. Defendant stated he always

resided at his family home in Staten Island, except for when he was residing in Staten Island with

either his wife or brother Joseph. Id. ¶ 140.

       Defendant suffers from high cholesterol. Id. ¶ 142. In 2013, he fell and suffered a

herniated disc for which he has reoccurring pain. Id. Defendant reported no past or current

mental and emotional health issues. Id. ¶ 143. He reported he never used illegal drugs and does

not drink alcohol. Id. ¶ 144. Defendant attended three high schools and left school in 1985 after

completing eleventh grade. Id. ¶ 145. Defendant currently works as a laborer and has been at

his position since July 15, 2019. Id. ¶ 147.

       Defendant was an associate of the Colombo crime family of La Cosa Nostra, an

organized crime group operating in the Eastern District of New York and elsewhere. Id. ¶¶ 3,

53. Between December 2017 and June 2018, Defendant and his co-defendant Jerry Ciauri

engaged in a pattern of stalking designed to intimidate John Doe #2, id. ¶¶ 1, 54, as evinced by

intercepted communications over the cell phone of co-defendant Ciauri, id. ¶¶ 45–49.




                                                3
Case 1:18-cr-00337-WFK Document 285 Filed 11/02/20 Page 4 of 8 PageID #: 2489




       B. The Need for the Sentence Imposed

       The second § 3553(a) factor instructs the Court to consider “the need for the sentence

imposed (A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner.” 18 U.S.C. § 3553(a)(2).

       The Court’s sentence recognizes the seriousness of Defendant’s offense and punishes

Defendant accordingly. It seeks to deter Defendant from further criminal activity, from

disregarding U.S. law, and from engaging in illicit activity.

       C. The Kinds of Sentences Available

       The third § 3553(a) factor requires the Court to detail “the kinds of sentences available”

for Defendant. 18 U.S.C. § 3553(a)(3).

       Defendant pled guilty pursuant to a plea agreement to conspiracy to commit stalking in

violation of 18 U.S.C. § 371.

       By statute, Defendant faces a maximum term of imprisonment of five years and a

maximum term of supervised release of three years. 18 U.S.C. §§ 371, 3583(b). Defendant also

faces a maximum fine of $250,000.00, id. § 3571(b), and a mandatory special assessment of

$100.00, id. § 3013. Defendant may be sentenced to a term of probation of not less than one

year nor more than five years. Id. § 3561(c)(1). One of the following must be imposed as a

condition of probation unless extraordinary circumstances exist: a fine, restitution, or community

service. Id. § 3563(a)(2).




                                                 4
Case 1:18-cr-00337-WFK Document 285 Filed 11/02/20 Page 5 of 8 PageID #: 2490




       D. The Kinds of Sentence and the Sentencing Range Established for
          Defendant’s Offenses

       The fourth § 3553(a) factor requires the Court to discuss “the kinds of sentence and the

sentencing range established for . . . the applicable category of offense committed by the

applicable category of defendant as set forth in the guidelines[.]” Id. § 3553(a)(4)(A). The

parties dispute the Guidelines range calculation applicable to Defendant in that they dispute

Defendant’s adjusted offense level and applicable criminal history category.

       All parties agree, the applicable offense guideline is § 2X1.1. PSR at ¶ 115; Def.’s

Sentencing Mem at 3., ECF No. 282 (“Def. Mem.”); Gov’t Sentencing Mem. at 3, ECF No. 279

(“Gov’t Mem.”). Guidelines § 2X1.1 provides a base offense level of 18. United States

Sentencing Commission, Guidelines Manual (“USSG”) §§ 2X1.1, 2A6.2(a). All parties agree a

four-level reduction (-4) applies pursuant to USSG § 3B1.2(a) because Defendant was a minimal

participant in the offense. PSR ¶ 118, Gov’t Mem. at 3. All parties agree, should the Court

adopt the global resolution, this will result in a one-level reduction (-1) pursuant to USSG §

5K2.0. Gov’t Mem. at 3; U.S. Probation Department Sentence Recommendation at 2, ECF No.

185-1 (“Prob. Mem.”). All parties agree Defendant clearly demonstrated responsibility for the

offense resulting in a two-level reduction (-2) pursuant to USSG § 3E1.1(a). PSR ¶ 122, Gov’t

Mem. at 3.

       The parties disagree on the total adjusted offense level. Probation adds an additional two

levels (+2) for a pattern of activity involving stalking under USSG § 2A6.2(b)(1)(e) and applies a

one-level reduction (-1) for acceptance of responsibility in a timely manner under USSG §

3E1.1(b). PSR ¶¶ 116, 123. This results in an adjusted offense level of 13, or 12 should the

Court choose to apply the one-level reduction for the global resolution. Id. at ¶¶ 124, 168.




                                                 5
Case 1:18-cr-00337-WFK Document 285 Filed 11/02/20 Page 6 of 8 PageID #: 2491




       The Government takes the position the correct adjusted offense level is 8. Gov’t Mem. at

3. The Government applies an additional three-level reduction (-3) pursuant to USSG §

2X1.1(b)(2) stating Defendant did not complete all acts to achieve conspiracy. Id. The

Government does not apply the two-level increase for a pattern of stalking under USSG §

2A6.2(b) nor the one-level reduction for acceptance of responsibility in a timely manner under

USSG § 3E1.1(b). Id.

       The parties disagree regarding Defendant’s criminal history category. Probation applies a

criminal history category of II. PSR at ¶ 129. The Government, and Defendant at the hearing,

agree Defendant’s criminal history category is II yet state this over-represents the seriousness of

Defendant’s criminal history and therefore apply a criminal history category of I. Gov’t Mem. at

3.

       The Government’s calculation of a total offense level of 8 and a criminal history category

of I yields a Guidelines term of imprisonment range of 0 to 6 months. USSG Ch. 5, Part A. The

Guidelines further recommend a term of supervised release between one and three years, id.

§ 5D1.2(a)(2), a term of probation between one and five years, id. § 5B1.2(a)(1), and a fine of

between $2,000.00 and $20,000.00, id. § 5E1.2(c)(3). Probation’s calculation of a total offense

level of 12 and a criminal history category of II yields a Guidelines term of imprisonment range

of 12 to 18 months. USSG Ch. 5, Part A.

       However, at the sentencing, the parties revised their recommendations to the Court.

Probation orally revised its recommendation to a sentence of probation. The Government

recommended a two-year sentence of probation. Defense counsel requested a one-year sentence

of probation.




                                                 6
Case 1:18-cr-00337-WFK Document 285 Filed 11/02/20 Page 7 of 8 PageID #: 2492




       E. Pertinent Policy Statement(s) of the Sentencing Commission

       The fifth § 3553(a) factor requires the Court to evaluate “any pertinent policy

statement . . . issued by the Sentencing Commission.” 18 U.S.C. § 3553(a)(5). This factor is not

relevant to Defendant’s sentencing.

       F. The Need to Avoid Unwarranted Sentence Disparities

       The sixth § 3553(a) factor requires the Court to consider “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct.” 18 U.S.C. § 3553(a)(6). For the reasons stated in this Memorandum and

Order, and considering the other six § 3553(a) factors, the Court’s sentence avoids unwarranted

sentence disparities.

       G. The Need to Provide Restitution

       Finally, the seventh § 3553(a) factor requires the Court to touch upon “the need to

provide restitution to any victims of the offense.” 18 U.S.C. § 3553(a)(7). Restitution shall be

ordered in this case. 18 U.S.C. § 3663. However, the Government has not yet provided the

losses the victims may have suffered. PSR ¶ 165. At an appropriate time, the Court will resolve

the outstanding restitution requirement.

                                           CONCLUSION

       A sentence of two years’ probation with special conditions and a $100 mandatory special

assessment is appropriate and comports with the dictates of § 3553. This sentence is consistent

with, and is sufficient but no greater than necessary to accomplish, the purposes of § 3553(a)(2).




                                                 7
Case 1:18-cr-00337-WFK Document 285 Filed 11/02/20 Page 8 of 8 PageID #: 2493




       The Court expressly adopts the factual findings of the Presentence Investigation Report

and its addendum, barring any errors contained therein, to the extent they are not inconsistent

with this opinion.



                                                     SO ORDERED.


                                                           s/ WFK
                                                     ____________________________
                                                     HON. WILLIAM F. KUNTZ, II
                                                     UNITED STATES DISTRICT JUDGE

Dated: November 2, 2020
       Brooklyn, New York




                                                 8
